

INVESTOR RIGHTS AGREEMENT


THIS INVESTOR RIGHTS AGREEMENT (the “Agreement”) made this 30th day of October
2009 by and among GC China Turbine Corp. f.k.a. Nordic Turbines, Inc., a Nevada
corporation (“Company”), NewMargin Growth Fund L.P. (“NewMargin”), Ceyuan
Ventures II, L.P. (“Ceyuan LP”), Ceyuan Ventures Advisors Fund II, LLC (“Ceyuan
LLC”, collectively with NewMargin and Ceyuan LP, “Investors”) and Golden Wind
Holdings Limited (“Golden Wind”).


BACKGROUND:


A.           Company entered into a financing agreement dated July 20, 2009, as
amended and restated on July 31, 2009 (the “Financing Agreement”) with Luckcharm
Holdings Limited (“Luckcharm”), Wuhan Guoce Nordic New Energy Co., Ltd. (“GC
Nordic”), Ceyuan LP, Ceyuan LLC and NewMargin whereby the Company agreed to lend
Luckcharm (i) $2,500,000 before July 24, 2009 and (ii) $7,500,000 before July
31, 2009.  In order to guarantee the Company’s lending obligations under the
Financing Agreement, NewMargin agreed to lend $5,000,000 and Ceyuan LP and
Ceyuan LLC agreed to lend the aggregate of $5,000,000 of the above amounts to
the Company.


B.           Concurrent with this Agreement, Company, certain shareholders of
Company, GC Nordic, Luckcharm, and Golden Wind entered into a Share Exchange
Agreement (“Exchange Agreement”).  Pursuant to the terms of the Exchange
Agreement, upon the closing of the voluntary share exchange (“Exchange”), all of
the shares of capital stock of Luckcharm issued and outstanding and all
securities convertible or exchangeable into capital stock of the Luckcharm will
be exchanged (including by reservation for future issuances) for shares of
common stock of Company (“Common Stock”).


C.           Upon the consummation of the Exchange, the $10,000,000 loan made to
Company by the Investors will be converted into Company’s Common Stock.


D.           The parties hereto desire to set forth certain rights and
restrictions of Investors as shareholders of the Company, as further set forth
herein.



NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:


AGREEMENT:


1.           Investor Rights Provisions.  As long as the Investors, together
with their Affiliates, own at least fifteen percent (15%) of the Company’s
outstanding Common Stock (the “Investor Shares”), the Company shall not, without
first obtaining the written consent of a majority of the Investor Shares:


§            amend, alter or repeal any provision of the Articles of
Incorporation of the Company if such action would adversely alter the rights,
preferences, privileges or powers of, or restrictions provided for the benefit
of the Company’s Common Stock;


§            amend, alter or repeal any provision of the Articles of
Incorporation or Bylaws of the Company if such action would increase the
authorized maximum number of directors on the Board of Directors;


§            authorize or create any new class or series of shares having
rights, preferences or privileges with respect to dividends, redemption or
payments upon liquidation senior to or on a parity with the Company’s Common
Stock or having greater or equivalent voting rights than or to those granted to
the Company’s Common Stock generally;

 
1

--------------------------------------------------------------------------------

 
 
§             reclassify any new class or series of shares having rights,
preferences or privileges with respect to dividends, redemption or payments upon
liquidation senior to or on a parity with the Company’s common stock or having
greater or equivalent voting rights than or to those granted to the Company’s
Common Stock generally;


§             enter into any Reorganization Transaction;


§             issue any Additional Shares of the Company’s Common Stock;


§             redeem or repurchase any shares of the Company, other than (i)
repurchases of Common Stock issued to or held by employees, officers, directors
or consultants of the Company or its subsidiaries upon termination of their
employment or services pursuant to agreements providing for the right of said
repurchase, (ii) repurchases of Common Stock issued to or held by employees,
officers, directors or consultants of the Company or its subsidiaries pursuant
to rights of first refusal contained in agreements providing for such right, or
(iii) repurchase of capital stock of the Company in connection with the
settlement of disputes with any shareholder.


§             voluntarily liquidate or dissolve;


§             appoint or terminate executive officers of the Company, except as
required of the Board of Directors in the exercise of their fiduciary duties to
the Company;


§             approve any Related Party Transaction; or


§             declare or pay any dividends with respect to the Common Stock of
the Company.


2.           Board Composition.


(a)           All Shareholders shall vote at regular or special meetings of
shareholders, and to give written consent with respect to, the shares of Common
Stock that they own (or as to which they have voting power) to ensure that the
size of the Board of Directors shall be set and remain at five (5)  directors.


(b)           On all matters relating to the election of one or more directors
of the Company, each of the Shareholders shall vote at regular or special
meetings of shareholders and give written consent with respect to, such number
of shares of Common Stock then owned by them (or as to which they then have
voting power) as may be necessary to elect the following individual to the Board
of Directors: one (1) director to be designated by Ceyuan LP, Ceyuan LLC and New
Margin, collectively.


(c)           On all matters relating to the removal of one or more directors of
the Company, each of the Shareholders shall vote at regular or special meetings
of shareholders and give written consent with respect to, such number of shares
of Common Stock then owned by them (or as to which they then have voting power)
as may be necessary to remove from the Board of Directors any director selected
for removal by those Shareholders entitled to designate such director pursuant
to Section 2(b).  Any vacancy created by such removal shall be filled pursuant
to Section 2(b).  No director elected pursuant to Section 2(b) may be removed
without the vote or written consent of the Shareholders entitled to designate
such director pursuant to Section 2(b).  In the event of the resignation, death
or disqualification of a director designated and elected pursuant to Section
2(b), the Shareholders entitled to designate such director shall promptly
nominate a new director in accordance with Section 2(b), and each Shareholder
shall promptly vote his, her or its shares of capital stock of the Company to
elect such nominee to the Board of Directors.  In the event that any director is
elected to the Board of Directors as the result of the filling of a vacancy by
members of the Board of Directors, then at any time thereafter, upon the written
request of Shareholders entitled to designate such director pursuant to Section
2(b), and without limiting the generality of Section 13, the Company shall use
best efforts to cause, as promptly as is possible and in compliance with the
Company’s Articles of Incorporation and Bylaws, either a meeting of shareholders
to be held or a written consent of shareholders to be circulated, in each case
submitting to the vote or written consent of shareholders, respectively, the
proposed removal of such director and/or election of a substitute director in
lieu thereof in accordance with this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
3.           Registration Rights.  If the Company agrees to register any of its
securities after the date hereof, then the Company shall use reasonable best
efforts to include in such registration its securities held by the Investors and
their Affiliates, subject to the same terms, conditions, requirements and
limitations as are applicable to the holders of other securities included in
such registration.  If the Company has granted, or caused or permitted to be
created, or will grant, or cause or permit to be created, for the benefit of any
security holder of the Company other than the Investors or their Affiliates any
registration rights relating to any securities of the Company which are more
favorable to such security holder than those granted to the Investors and their
Affiliates, the Company shall grant the same registration rights to the
Investors and their Affiliates as those granted to such security holder, subject
to the same terms, conditions, requirements and limitations as are applicable to
such security holder.


4.           Definitions.  For purposes of this Agreement, the following
definitions shall apply:


(a)           “Additional Shares of the Company’s Common Stock” means all shares
of Common Stock issued or deemed to be issued after the date of this Agreement,
other than the following: (i) shares of Common Stock issued or issuable to
officers, directors and employees of, or consultants to, the Company pursuant to
stock grants, option plans, purchase plans or other employee stock incentive
programs or arrangements approved by the Board of Directors, or upon exercise of
options or warrants granted to such parties pursuant to any such plan or
arrangement including the issuance of 6,000,000 shares of Common Stock of the
Company under an employee stock option plan described in Section 8.01 of
Exchange Agreement immediately after the Closing Date of the Exchange Agreement
(the “Closing Date” being as such term is defined in the Exchange Agreement) of
the Exchange Agreement; (ii) shares of Common Stock issued upon the exercise or
conversion of options or convertible securities outstanding as of the date of
this Agreement; (iii) shares of Common Stock issued or issuable pursuant to the
acquisition of another business entity by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement, provided, that such issuances are approved by the Board of Directors;
(iv) shares of Common Stock issued or issuable to banks, equipment lessors or
other financial institutions pursuant to a debt financing or commercial leasing
transaction approved by the Board of Directors; (v) shares of Common Stock
issued or issuable in connection with any settlement of any action, suit,
proceeding or litigation approved by the Board of Directors; (vi) shares of
Common Stock issued or issuable in connection with sponsored research,
collaboration, technology license, development, marketing or other similar
agreements or strategic partnerships approved by the Board of Directors; (vii)
shares of Common Stock issued or issuable to suppliers or third party service
providers in connection with the provision of goods or services pursuant to
transactions approved by the Board of Directors; and (viii) shares of Common
Stock to be issued to the new investors and Clarus in accordance with the
5.01(e) of Article V as provided in the Exchange Agreement.


(b)           “Affiliate” of any particular person or entity means any other
person or entity controlling, controlled by or under common control with such
particular person or entity (including, without limitation, with respect to
NewMargin, Ceyuan LP and Ceyuan LLC and each of their Affiliates, each of their
constituent partners, retired partners, members or investment or venture capital
fund Affiliates), where “control” means the possession, directly or indirectly,
of the power to direct the management and policies of a person or entity whether
through the ownership of voting securities, contract or otherwise.
 
 
3

--------------------------------------------------------------------------------

 

 
(c)           “Board of Directors” means the Board of Directors of the Company.


(d)           “Related Party Transaction” means any transaction between the
Company and an Affiliate of the Company in excess of $100,000 individually or in
excess of $500,000 in the aggregate during any fiscal year, except for the
following when approved by a majority of disinterested members of the Board of
Directors: (i) the compensation of officers, directors and employees of, or
consultants to the Company or (ii) transactions where the terms and conditions
of the transaction, on an overall basis, are fair and reasonable to the Company
and are at least as favorable to the Company as those generally available
between parties operating at arm’s length.


(e)           “Reorganization Transaction” means (i) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions to which the Company is party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation but excluding any
sale of stock for capital raising purposes) other than a transaction or series
of transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction continue to retain (either by
such voting securities remaining outstanding or by such voting securities being
converted into voting securities of the surviving entity), as a result of shares
in the Company held by such holders prior to such transaction, at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such
transaction or series of transactions; or (ii) a sale, lease or other conveyance
of all or substantially all of the assets of the Company.


(f)           “Shareholders” means, collectively, Ceyuan LP, Ceyuan LLC,
NewMargin, and Golden Wind.


5.           Notices.  Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
below (or at such other address for a party as shall be specified by like
notice.)  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be deemed given and effective on the
earliest of: (a) on the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto prior to 5:30 p.m. (Pacific Standard Time) on a business day,
(b) on the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Pacific Standard Time) on any business day, (c) on the second
business day following the date of mailing, if sent by a nationally recognized
overnight courier service, or (d) if by personal delivery, upon actual receipt
by the party to whom such notice is required to be given.


if to Company (before the closing of the Exchange):


GC China Turbine Corp.
1694 Falmouth Road, #147
Centerville, Massachusetts 02632-2933
Attention: Marcus Laun
Telephone No.:  (508) 362-4420


with a copy to (which copy shall not constitute notice):
 
Mark Lee
Weintraub Genshlea Chediak
400 Capitol Mall, 11th Floor
Sacramento, California 95814
Telephone: (916) 558-6000
 
 
4

--------------------------------------------------------------------------------

 
 
Fax: (916) 446-1611
Email:  mlee@weintraub.com


if to NewMargin:
 
Ma Huan
NewMargin Growth Fund L.P.
Villa #3, Radisson Xingguo Hotel, 78 Xingguo Road
Shanghai 200052, PRC
Fax: 021-62137000


if to Ceyuan LP or Ceyuan LLC:


Mr. Chris Wadsworth
Ceyuan Ventures II, L.P.
No. 35 Qinlao Hutong, Dongcheng District,
Beijing 100009, PRC
Fax: 86-10-8402 0999


if to Golden Wind or the Company (after the closing of the Exchange):
 
Wuhan Guoce Nordic New Energy Co. Ltd.
No. 86, Nanhu Avenue
East Lake Development Zone, Wuhan, China
Attention: Mr. Hou Tie Xin, Chairman
Telephone No.: +86 27 8798 5051
Facsimile No.: +86 27 8798 5096


with copies to:
 
Richardson & Patel LLP
Attention: Kevin K. Leung, Esq.
10900 Wilshire Boulevard
Suite 500
Los Angeles, California 90024
Telephone: (310) 208-1182
Facsimile: (310) 208-1154


Larry Liu
Global Law Office
15th Floor, Tower 1, China Central Place
No. 81 Jianguo Road, Beijing, China 100025
Telephone: (8610) 6584-6688
Fax: (8610) 6584-6666
Email:  larryliu@globallawoffice.com.cn



6.           Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.


 
5

--------------------------------------------------------------------------------

 

7.           Entire Agreement; No Third-Party Beneficiaries.  This Agreement and
the other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement.  This
Agreement is not intended to confer upon any person other than the parties any
rights or remedies.


8.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.


9.           Assignment.


(a)           Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties, except that the rights of the Investors and their
Affiliates under Sections 1, 2, and 3 are fully assignable in connection with a
transfer of securities of the Company by any Investor or its Affiliates;
provided, however, that no party may be assigned any of the foregoing rights
unless the Company is given written notice at least seven (7) business days
prior to any assignment by such Investor or its Affiliates stating the name and
address of the assignee and identifying the securities of the Company as to
which the rights in question are being assigned; and provided further, that any
such assignee shall receive such assigned rights subject to all the terms and
conditions of this Agreement.


(b)           Any attempt by a Shareholder to sell or transfer any Company’s
securities shall be void and the Company hereby agrees that it will not effect
such a transfer nor will it treat any alleged transferee as the holder of such
securities unless (i) the transferee in such transfer agrees in writing to be
subject to the terms hereof by executing and delivering a Deed of Adherence
substantially in the form attached hereto as Exhibit A (a “Deed of Adherence”),
(ii) such transfer complies in all respects with the applicable provisions of
the Bylaws and other agreements among the Shareholders, and (iii) the transferee
in such transfer complies in all respects with the applicable securities
laws.  Upon the execution and delivery of a Deed of Adherence by such
transferee, it shall be deemed to be a party hereto as a Shareholder as if such
transferee’s signature appeared on the signature page of this Agreement.


(c)           Subject to the preceding subsections (a) and (b), this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.


10.           Enforcement.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any court of the
United States located in the State of Nevada, this being in addition to any
other remedy to which they are entitled at law or in equity.  In addition, each
of the parties hereto (a) agrees that it will not attempt to deny or defeat such
personal jurisdiction or venue by motion or other request for leave from any
such court, and (b) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any state
court other than such court.


11.           Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 
6

--------------------------------------------------------------------------------

 
 
12.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same Agreement.  This Agreement, to the extent delivered by means of
a facsimile machine or electronic mail (any such delivery, an "Electronic
Delivery"), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person.  At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties.  No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.


13.           Covenants of the Company.  Subject to compliance with applicable
laws, the Company agrees to use its best efforts to ensure that the rights
granted hereunder are effective and that the parties hereto enjoy the benefits
thereof.  Such actions may include, without limitation, the use of the Company’s
best efforts to cause the nomination and election of the directors as provided
above, by causing a meeting of shareholders to be held or by causing a written
consent of shareholders to be circulated.  The Company will not, by any
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be performed hereunder by the Company, but will at all times in
good faith assist in the carrying out of all of the provisions of this Agreement
and in the taking of all such actions as may be necessary, appropriate or
reasonably requested by the holders of a majority of the outstanding voting
securities held by the parties hereto assuming conversion of all outstanding
securities in order to protect the rights of the parties hereunder against
impairment.


[Signature Page Follows]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.


GC CHINA TURBINE CORP.
 
By: 
 
Name:
Title:
 
GOLDEN WINDS HOLDINGS LIMITED
 
By:
 
Name:
Title:

 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.


NEW MARGIN GROWTH FUND, L.P.
 
By:
 
Name:
Title:
 
CEYUAN VENTURES II, L.P.
 
By:
 
Name:
Title:
 
CEYUAN VENTURES ADVISORS FUND II, LLC
 
By: 
 
Name:
Title:

 
 
9

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF DEED OF ADHERENCE
 
THIS DEED OF ADHERENCE is made this __________ day of ____________by and between
GC China Turbine Corp. f.k.a. Nordic Turbines, Inc., a Nevada corporation
(“Company”), and________________________________  (the “New Shareholder”).
 
The Company and the New Shareholder shall be referred to collectively as the
Parties.
 
WHEREAS:
 
(A)
As of [____], 2009, certain shareholders of the Company and the Company entered
into an Investor Rights Agreement (the "Investor Rights Agreement"), a copy of
which is attached hereto as Exhibit 1.

 
(B)
The New Shareholder wishes to acquire an aggregate of _____________
_______________ [INSERT NUMBER and TYPE/CLASS OF SECURITIES] in the capital of
the Company from _______________________________  (the “Transferor”) and in
accordance with the Investor Rights Agreement has agreed to enter into this Deed
of Adherence (the "Deed").

 
(C)
The Company is entering into this Deed on behalf of itself and as agent for all
the existing Shareholders of the Company.

 
NOW, THEREFORE, the Parties hereby agree as follows:
 
1.
Interpretation. In this Deed, except as the context may otherwise require, all
words and expressions defined in the Investor Rights Agreement shall have the
same meanings when used herein.

 
2.
Covenant.  The New Shareholder hereby covenants to the Company as trustee for
all other persons who are at present or who may hereafter become bound by the
Investor Rights Agreement, and to the Company itself, to adhere to and be bound
by all the duties, burdens and obligations of the Transferor imposed pursuant to
the provisions of the Investor Rights Agreement and all documents expressed in
writing to be supplemental or ancillary thereto as if the New Shareholder had
been an original party to the Investor Rights Agreement since the date thereof.

 
3.
Enforceability.  Each existing Shareholder and the Company shall be entitled to
enforce the Investor Rights Agreement against the New Shareholder, and the New
Shareholder shall be entitled to all rights and benefits of the Transferor under
the Investor Rights Agreement in each case as if such New Shareholder had been
an original party to the Investor Rights Agreement since the date hereof.

 
4.
Governing Law.  This Deed shall be governed by, and construed in accordance
with, the laws of the State of Nevada, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.

 
5.
Counterparts.  This Deed may be signed in any number of counterparts which
together shall form one and the same agreement.

 
6.
Further Assurance.  Each party agrees to take all such further action as may be
reasonably necessary to give full effect to this Deed on its terms and
conditions.

 
 
10

--------------------------------------------------------------------------------

 
 
7.
Headings.  The headings used in this Deed are used for convenience only and are
not to be considered in construing or interpreting this Agreement.

 
[REMINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
11

--------------------------------------------------------------------------------

 

IN WITNESS whereof the parties have executed and delivered this Deed as a deed
on the day and year first hereinbefore mentioned.


COMPANY:
 
Signed as a deed on behalf of
GC CHINA TURBINE CORP.
 
By: 
 
Name:
Title:
 
NEW SHAREHOLDER:
 
signed as a deed on behalf of
[NAME]
 
By:
 
Name:
Title:



[SIGNATURE PAGE TO DEED OF ADHERENCE]
 
 
12

--------------------------------------------------------------------------------

 

EXHIBIT 1 TO DEED OF ADHERENCE


COPY OF INVESTOR RIGHTS AGREEMENT

 
 13

--------------------------------------------------------------------------------

 